Exhibit 10.23
BASE SALARIES OF NAMED EXECUTIVE OFFICERS OF THE REGISTRANT
     The following are the base salaries (on an annual basis) of the named
executive officers of the Company:

          Name and Title   Base Salary(1)
Errol De Souza
President and Chief Executive Officer
  $ 450,000  
Solomon S. Steiner
Chief Scientific Officer
  $ 400,000  
Gerard J. Michel
Chief Financial Officer, Vice President Corporate Development and Treasurer
  $ 317,000  
Alan Krasnser
Chief Medical Officer
  $ 312,000  
Paul Bavier
General Counsel and Secretary
  $ 210,000  

 

(1)   Base salaries effective March 31, 2010 for CEO and CSO, and December 1,
2009 for other named executive officers.

 